UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-2194



JACOB ROGINSKY, Dr.,

                                            Plaintiff - Appellant,

          versus


VERONICA V. BLAKE; WILLIAM F. OLMSTED, Law
Office of Olmsted & Olmsted; MARY SUE
GREISMAN, Law Offices of Greisman & Carroll;
PATRICIA N. DRUMMOND, Law Office of Drummond &
O'Brien; JAMES E. LEWIS, Ph.D., Psychology &
Education Associates; THE LAW OFFICE OF
OLMSTED & OLMSTED; THE LAW OFFICES OF GREISMAN
& CARROLL; THE LAW OFFICES OF DRUMMOND &
O'BRIEN; PSYCHOLOGY & EDUCATION ASSOCIATES,

                                           Defendants - Appellees,

          and


AMY J. BRAGUNIER, Honorable, individually and
in her official capacity; ROBERT C. NALLEY,
Honorable, individually and in his official
capacity; jointly, severally and individually,

                                                          Defendants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-00-348-AW)


Submitted:   December 14, 2000         Decided:     December 19, 2000
Before WIDENER, WILKINS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jacob Roginsky, Appellant Pro Se. William Franklin Olmsted, Edward
W. Olmsted, LaPlata, Maryland; Jeffrey J. Hines, Richard Wayne
Driscoll, ECCLESTON & WOLF, Washington, D.C.; Phillip R. Zuber,
Upper Marlboro, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Dr. Jacob Roginsky appeals the district court’s order denying

relief on his civil complaint.   We have reviewed the record and the

district court’s opinion and find no reversible error.   According-

ly, we affirm on the reasoning of the district court.   See Roginsky

v. Blake, No. CA-00-348-AW (D. Md. filed Aug. 11; entered Aug. 14,

2000).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2